Citation Nr: 1028826	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In July 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

The Board notes that the Veteran previously filed a claim for 
service connection for hearing loss in November 2004, but he 
withdrew this claim in December 2004 before the RO could issue a 
rating decision on the issue.  Therefore, the provisions of 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156 do not apply in the 
current case.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss has been linked by competent evidence to 
the Veteran's noise exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to grant the claim for 
service connection for bilateral hearing loss, the Board finds 
that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).  

The determination as to whether the requirements for entitlement 
to service connection are met is based on an analysis of all of 
the evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  When 
there is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2009).  If the Board 
determines that the preponderance of the evidence is against the 
claim, it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has testified as to the acoustic trauma he 
experienced during service, including being around heavy weapons 
(such as machine guns) and allegedly being in close proximity to 
two atomic bomb blasts in Nevada.  He also contends that he did 
not have any hearing protection in service.  His DD Form 214 
reflects that his military occupational specialty was as a light 
truck driver, and he received a Combat Infantryman Badge.  
Therefore, the Board notes the potential applicability of 
38 U.S.C.A. § 1154(b) in the current case, which states that for 
any veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, conditions, 
or hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 2002).

The Board notes that, with the exception of 1951 and 1952 
hospital admission cards, it has been shown that the Veteran's 
service treatment records are fire-related and therefore 
unavailable.  The Board is mindful that, in a case such as this, 
VA has a heightened obligation to assist the Veteran in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
available hospital admission cards are negative for any 
complaints, diagnosis, or treatment of bilateral hearing loss.

The Veteran underwent a VA audiological examination in July 2007.  
On that occasion, he described his military noise exposure.  
Audiometric testing documented bilateral sensorineural hearing 
loss.  With regard to the question of whether the Veteran's 
hearing loss was due to his reported military noise exposure, the 
examiner stated that she could not resolve this issue without 
resorting to mere speculation, noting that there were no 
audiograms in the claims file to assist in making such a 
determination.

In an August 2008 statement, a private physician (Dr. Horn) noted 
that the Veteran's initial hearing loss dates back to when he was 
19 years of age, when he was exposed in service to an atomic 
blast noise in Nevada as well as machine gun noise.

The Veteran underwent another VA audiological examination in 
January 2009.  On that occasion, he described his military noise 
exposure.  Audiometric testing documented bilateral sensorineural 
hearing loss.

In a February 2009 statement, Dr. Horn reiterated that the 
Veteran was exposed to various military noises, including machine 
guns, without hearing protection.  Dr. Horn opined that the 
Veteran's hearing loss is due to his military noise exposure.

While the Veteran's presence at an atomic blast site has not been 
confirmed, the Board finds the Veteran's testimony and statements 
regarding his exposure to gun fire and combat noise to be 
consistent with his combat service and to be credible.  In 
addition, while the July 2007 VA examiner was unable to determine 
whether the Veteran's hearing loss was due to his reported 
military noise exposure, Dr. Horn opined that the Veteran's 
hearing loss is due to his military noise exposure.  Therefore, 
given the evidence outlined above, the Board finds that the 
evidence is in equipoise as to whether the Veteran's bilateral 
hearing loss is attributable to his military service.  Thus, 
after resolving all doubt in the Veteran's favor, service 
connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


